DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on September 09, 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 09, 2022.
Applicant’s request for rejoinder in the response filed September 09, 2022 is noted, and said request will be reconsidered in the event of allowable subject matter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Regarding the use of the phrase “about” in claims 1-3, this phrase is considered definite as there is nothing in the specification to render it specifically indefinite.  

Claim Objections
Claim 3 is objected to because of the following informalities:  “about 150 to about 250” should read "about 150.  It is definite that HV should be the unit, as it is measured using a micro Vickers hardness tester (claim 3).  Adding the unit to the values would facilitate claim readability and flow.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites “a superficial Rockwell hardness of about 52 to about 62”.  As evidenced by Affri (“Rockwell Theory of the Rockwell hardness test”), “Rockwell hardness values shall not be designated by a number alone because it is necessary to indicate which indenter and forces have been employed in making the test.  The hardness number is followed by the symbol HR and the scale designation. Examples…81 HR30N = Rockwell superficial hardness number of 81 on the Rockwell 30N” (Pg. 4 [1]).  A thorough review of the specification provides the information that a superficial Rockwell hardness tester (Pg. 14 Lns. 24-26) was used, but fails to provide any information on the scale designation.  Affri provides further evidence for Superficial Rockwell hardness that there are two scales and three different test forces (Pg. 6 [3]).  As no information on the scale or test force is of record in the claim or specification, the values of superficial Rockwell hardness claimed are indefinite.

Regarding claims 2 and 3, claims 2 and 3 are rejected for their respective incorporation of the above, due to their respective dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaki et al. (US 2018/0347061 A1), hereinafter Sadaki.

Regarding claim 1, Sadaki teaches a nickel plated steel sheet ([0052]), of an iron-nickel diffusion layer (12) and a nickel layer (14) formed on a steel sheet (base steel sheet) (11) (Fig. 3; [0030]), where the iron-nickel diffusion layer (12) is between the nickel layer (14) and the steel sheet (11) (Fig. 3; [0030]), where the iron-nickel diffusion layer (12) is formed as a result of a thermal diffusion treatment performed after the nickel plating layer (13) is formed on the steel sheet (11) (formed on a surface of the steel sheet, base steel sheet) (Fig. 3; [0036]), where the thermal diffusion treatment is a heat treatment temperature of 450-600⁰C ([0043]; i.e. the nickel plated steel sheet is heat treated).   Sadaki does not specifically teach the nickel-plated heat-treated steel sheet having a superficial Rockwell hardness of about 52 to about 62.
Applicant teaches “Regardless of the type of diffusion heat treatment used, the following properties can be ultimately secured through the diffusion heat treatment step by appropriately combining a heat treatment temperature with a heat treatment time.  (1) The heat-treated steel sheet has a superficial Rockwell hardness of about 52 to about 62” (Pg. 11 Lns. 4-8).  Applicant further details this can be continuous annealing at about 520⁰C to about 630⁰C for about 5 to 60 seconds (Pg. 11  Lns. 22-24).  The instant application further states “performed under these conditions, the desired mechanical properties of the heat-treated steel sheet can easily be achieved” (Pg. 11 Lns. 25-26).  Sadaki teaches overlapping processing parameters of continuous annealing for 450-600⁰C for preferably 30 seconds to 2 minutes to form the iron-nickel diffusion layer (12) between the steel sheet (11) and the nickel layer (14) ([0043]-[0044]; heating to this temperature would be in a “furnace” i.e. a “very hot place”).   
Further, the steel sheet of Sadaki further teaches forming the nickel layer itself in a manner that overlaps that of applicant, as shown in the below Table 1.  Additionally, an example steel sheet of Sadaki overlaps the composition disclosed by applicant in the instant application, see Table 2 below.  
The processing parameters and compositional proportions disclosed by Sadaki overlap applicants claimed proportions (Tables 1 and 2; diffusion heat treatment step as discussed above) and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Sadaki, including those proportions, which satisfy the processing parameters and compositional proportions requirements of the instant application’s specification.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Sadaki teaches a substantially identical nickel-plated heat-treated steel sheet, as discussed above, as that which applicant explicitly discloses as producing the superficial Rockwell hardness claimed (Pg. 11 Lns. 4-8) (see above discussion).  As Sadaki teaches a substantially identical nickel-plated heat-treated steel sheet formed by a substantially identical process (particularly “through the diffusion heat treatment step by appropriately combining a heat treatment temperature with a heat treatment time” (applicant Pg. 11 Lns. 4-6)), as that which applicant discloses as producing the superficial Rockwell hardness, (and additionally including the formation of the nickel layer itself and the base steel composition, as discussed above), one would expect the nickel-plated heat-treated steel sheet of Sadaki to possess the claimed property of the nickel-plated heat-treated steel sheet having a superficial Rockwell hardness of about 52 to about 62, absent an objective showing (MPEP 2112). 
Table 1
Instant App. Pg. 8 Lns. 14-25; Pg. 9 Lns. 9-13)
Sadaki ([0088]; [0038])
Electroplating of nickel
“electrolytic plating” to form a Ni plating
Watts bath
Watts bath 
about 150 to about 400 g/L nickel sulfate in bath
200-350 g/L nickel sulfate in bath 
about 20 to about 60 g/L of nickel chloride in bath
20-60 g/L nickel chloride in bath 
about 10 to about 50 g/L of boric acid in the bath
10 to 50 g/L of boric acid in bath 
pH of about 3.0 to about 4.8
pH of 3.0-4.8 
Bath temperature about 45⁰C to about 70⁰C
Bath temperature 50-70⁰C
Current density: about 2 A/dm2 to about 40 A/dm2
Current density 10-40 A/dm2


Table 2

Instant application Pg. 5 Lns. 5-9; inclusive of other elements
Sadaki [0086]-[0088]
C
about 0.005-about 0.05 wt% 
0.045 wt%
Si
more than about 0 to about 0.05 wt% or less
0.02 wt%
Mn
about 0.1-about 0.6 wt%
0.23 wt%
P
more than about 0 to about 0.01 wt% or less
0.012 wt% (overlaps with “about 0.01%” when rounded to the same number of significant figures, alternatively “about 0.01%” includes values that round to 0.01%, which 0.012% does)
Fe 
Balance & unavoidable impurities
Balance & inevitable impurities
S

0.009 wt% 
Al

0.063 wt%
N

0.0036 wt%


Regarding claim 2, Sadaki teaches each claim limitation of claim 1, as discussed above, but does not explicitly teach the nickel-iron alloy layer has a nickel (Ni) content of about 0.3 wt% to about 25 wt%. Applicant teaches “Regardless of the type of diffusion heat treatment used, the following properties can be ultimately secured through the diffusion heat treatment step by appropriately combining a heat treatment temperature with a heat treatment time … (2) A nickel-iron (Ni-Fe) alloy layer having a nickel (Ni) content of about 0.3 wt% to about 25 wt% is formed between the nickel layer (pure Ni) and the base steel sheet” (Pg. 11 Lns. 4-10).  Applicant further details this can be continuous annealing at about 520⁰C to about 630⁰C for about 5 to 60 seconds (Pg. 11  Lns. 22-24).  The instant application further states “performed under these conditions, the desired mechanical properties of the heat-treated steel sheet can easily be achieved” (Pg. 11 Lns. 25-26).  Sadaki teaches overlapping processing parameters of continuous annealing for 450-600⁰C for preferably 30 seconds to 2 minutes to form the iron-nickel diffusion layer (12) between the steel sheet (11) and the nickel layer (14) ([0043]-[0044]; heating to this temperature would be in a “furnace” i.e. a “very hot place”).   
Further, the steel sheet of Sadaki further teaches forming the nickel layer itself in a manner that overlaps that of applicant as shown in the above Table 1.  Additionally, an example steel sheet of Sadaki overlaps the composition disclosed by applicant in the instant application, see Table 2 above.  
The processing parameters and compositional proportions disclosed by Sadaki overlap applicants claimed proportions (Tables 1 and 2; diffusion heat treatment step as discussed above) and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Sadaki, including those proportions, which satisfy the processing parameters and compositional proportions requirements of the instant application’s specification.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Sadaki teaches a substantially identical nickel-plated heat-treated steel sheet, as discussed above, as that which applicant explicitly discloses as producing the nickel content in the nickel-iron alloy layer (Pg. 11 Lns. 4-10) (see above discussion).  As Sadaki teaches a substantially identical nickel-plated heat-treated steel sheet formed by a substantially identical process (particularly “through the diffusion heat treatment step by appropriately combining a heat treatment temperature with a heat treatment time” (applicant Pg. 11 Lns. 4-6)), as that which applicant discloses as producing the nickel content in the nickel-iron alloy layer, (and additionally including the formation of the nickel layer itself and the base steel composition, as discussed above), one would expect the nickel-plated heat-treated steel sheet of Sadaki to possess the claimed property of the nickel-iron alloy layer has a nickel (Ni) content of about 0.3 wt% to about 25 wt%, absent an objective showing (MPEP 2112). 

Regarding claim 3, Sadaki teaches each claim limitation of claim 1, as discussed above.  Sadaki further teaches the nickel layer has a hardness as measured by a micro hardness tester in Vickers hardness (the micro hardness tester measures in Vickers hardness) with a load of 10 gf is 220-280 HV ([0072]; [0142]). The nickel layer hardness proportions disclosed by Sadaki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Sadaki, including those proportions, which satisfy the nickel layer hardness requirements as claimed.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshioka et al. (US 2016/0211489 A1) teaches a surface treated steel sheet with a nickel plating layer, and an iron nickel alloy plating layer are formed in that order (iron-nickel ally layer between the nickel layer and the steel sheet (Fig. 3; [0058])) and a thermal treatment is performed ([0059]; i.e. heat treated). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784